PER CURIAM.
In this Anders1 appeal, we remand the ease for the court to correct minor sentencing errors. Appellant was sentenced in Case Nos. 95-912 and 95-915. In Case No. 95-912, the court placed appellant on probation for possession of cocaine and sentenced him to time served for possession of cannabis. However, the written probation order includes both offenses. Furthermore, one of *893the special conditions in the probation order for Case No. 95-912 specifies that appellant is to serve a year in county jail, but fails to provide credit for time served of 148 days, which was the amount noted by the court at sentencing. These errors must be corrected on remand.
In Case No. 95-915, appellant was placed on probation for sale of cocaine and possession of cocaine. The probation orders in Case Nos. 95-912 and 95-915 are form orders which include standard community control and sex offender conditions. Because these conditions are inapplicable, they must be stricken. In all other respects, the sentencing disposition is affirmed.
AFFIRMED in part; REMANDED with instructions.
DAUKSCH, W. SHARP and GOSHORN, JJ., concur.

. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).